Citation Nr: 1703160	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinsky, Attorney at Law


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to February 1968.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board January 2012, January 2014, March 2015, and April 2016.  The March 2015 Board decision denied the Veteran's claim, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In an October 2015 order, the Court vacated the March 2015 Board decision and remanded the matter to the Board for further proceedings consistent with an October 2015 Joint Motion for Remand (JMR). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

On his January 2008 VA Form 9, the Veteran requested a hearing before a member of the Board.  However, in February 2016 statement, the Veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1. Peptic ulcer disease, clearly and unmistakably pre-existed service and was aggravated by service.

2. The second prong of the presumption of soundness has not been rebutted.


CONCLUSION OF LAW

Peptic ulcer disease was "incurred" in service.  38 U.S.C.A. §§ 1110, 1111, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, an ulcer will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303 (b).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



The service treatment records show that on the July 1997 pre-induction examination, the Veteran reported a history of stomach/gastrointestinal problems including frequent indigestion for which he was treated and seen by a private physician.  The Veteran indicated that the private physician wanted to operate on the Veteran to assess the nature of the stomach problems.  The examiner noted that there was no upper gastrointestinal series (UGI).  There were no positive findings on physical examination.  During the second week of basic training, it was noted that the Veteran had a history of peptic ulcer symptoms which were treated with a bland diet and antacids for 4 to 5 years.  His symptoms had been intermittent since the Veteran entered service and the Veteran reported increased epigastric pain and guarding in the right epigastric region.  He had vomited twice without melena or hematemesis.  On examination, the Veteran appeared well nourished and in no acute distress.  The abdomen revealed epigastric tenderness, but no rebound of organomegaly.  A UGI revealed moderate delay in the passage of contrast material into the stomach and duodenum which was felt to be on the basis of pyloral spasm.  The duodenal bulb appeared to be deformed probably on the basis of peptic ulcer disease.  A definite active ulcer crater of the duodenal bulb or stomach was not demonstrated.  It was concluded that the Veteran had duodenal peptic ulcer disease.  

January 1968 records noted that the Veteran was admitted for treatment and underwent multiple diagnostic tests.  He was placed on a bland diet, given a Robinul tablet, and also was given antacids to be alternated with milk every hour.  The treatment only minimally relieved the symptoms.  The diagnosis was duodenal ulcer.  Due to the Veteran's prior symptomatology before entering service and the present x-ray of the gastrointestinal tract, it was the opinion of the medical board that the Veteran would probably have further trouble in the future and it was recommended that the Veteran be placed as unfit for induction due to ulcer of the stomach or duodenum which was disqualifying.

Post-service records dated in the mid 2000's noted that the Veteran underwent a partial gastrectomy in the 1970's (after service). 

In a September 2006 letter, a private physician, Dr. J.R., indicated, in pertinent part, that the Veteran was diagnosed with a peptic ulcer during service.  

In June 2007, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had longstanding duodenal ulcer disease.  The Veteran reported that he had surgery for this in 1971 consisting of a partial gastric resection and vagotomy.  Thereafter, he had continued to have problems with pain, intermittent nausea, and vomiting, in spite of medication he was taking for the ulcer disease.  The Veteran contended that he did not have a diagnosis of an ulcer made prior to his military service and that the diagnosis was established in the military service; however the record indicated that he did give a history of duodenal ulcer disease and the record indicated that he had a deformed duodenal ulcer on basis of x-ray examination which was done during his three months' time in the military service.  The examiner explained that a deformed duodenal bulb occurred over a long period of time and was highly suggestive if not proof that the Veteran had duodenal ulcer disease prior to entering the military service.  The examiner noted that the Veteran was in the service for only a short period of time and during basic training had a flare-up of his ulcer disease.  The examiner stated that flare-ups were a natural course of events of duodenal ulcer disease.  The examiner indicated that he could not conclusively say that the basic training caused the Veteran's flare-up and that this was a natural course of the disease; however, he felt that during that time the Veteran could not perform his duties and therefore was separated from the military service.  The Veteran continued to have problems over the years and subsequently had surgery in 1971.  Currently, the Veteran continued to have gastrointestinal complaints.  The current diagnosis was duodenal ulcer disease with subtotal gastric resection and vagotomy by history.  The examiner indicated that the Veteran's peptic ulcer disease started prior to his military service.  During his brief military service, he did have a flare-up of his ulcer disease requiring hospitalization and it was then he was deemed unfit for military duty and discharged.  He has continued having problems with duodenal ulcer disease with epigastric pain and vomiting.  This condition is part of the natural progression or course of this illness and was not secondary to his brief time in the military service. 

In September 2009, Dr. R. indicated that the Veteran peptic ulcer disease which was diagnosed during service also worsened during service.  He did not address any preexisting disorder prior to service or whether any in-service worsening was beyond the natural progression of the peptic ulcer disease. 

The Veteran was afforded a VA examination in April 2014.  However, the October 2015 JMR argued that the medical opinion rendered by the examiner was legally inadequate.  This served as the basis for the Court October 2015 Order vacating the Board's March 2015 denial of the claim and remanding for readjudication.  As the April 2014 VA examination has been found to be inadequate, the Board will not discuss or consider the medical opinion contained therein in the decision herein.   

A new VA medical opinion was obtained in July 2016.  At the time, the examiner opined that a review of the July 1967 pre-induction examination denotes the Veteran noted he had frequent indigestion and stomach, liver, or intestinal trouble.  The Veteran went before a Medical Board evaluation in February 1968 during his second week of basic training where it was noted under the present illness that the Veteran had a prior history of peptic ulcer symptoms for which he was treated with a bland diet and antacids for approximately four to five years.  It was noted that he had intermittent symptoms since entering active service including epigastric pain, and vomiting times two.  During a hospitalization an upper GI series revealed moderate delay in the passage of contrast material into the stomach and duodenum, which was felt to be due to pyloral spasms.  A deformed duodenal bulb was suspected.  The conclusion was duodenal peptic ulcer disease.  Given that the Veteran was treated prior to active service long term with antacids and a bland diet 4-5 years prior to active service is indicative of gastrointestinal medical condition that was symptomatic when antacids were not on board or if the Veteran did not adhere to a bland diet.  The examiner continued by stating that the fact that the pre-existing condition required long term treatment with antacids and a bland diet is indicative of need to treat ongoing/chronic symptoms prior to active service and is not indicative of symptom relief.  Antacids are known to present a therapeutic effect by neutralizing gastric acid and reducing the delivery of acid to the duodenum.  They do not appear to reduce the healing rate of ulcers, thus a condition can exist for years due to suboptimal treatment.  Given the fact that a definite active ulcer crater of the duodenal bulb was not identified lends credence to clear and unmistakable support of no aggravation/permanently worsening during boot camp/active military service of preexisting gastrointestinal disorder. 

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304 (b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  The Veteran's service treatment records noted a history of stomach/gastrointestinal problems including frequent indigestion for which he was treated and seen by a private physician, who wanted to operate on the Veteran.  However, there were no current positive findings at that time.  Here, there is no evidence that at entry, there was any defect, infirmity, or disorder with regard to a gastrointestinal disorder on objective examination.  The examination was negative.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004).  In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  Wagner, supra.

The medical opinions documented in the service treatment records are probative of the time of onset of the disorder.  The Veteran had symptoms two weeks into service.  His symptoms led to a diagnosis of duodenal ulcer.  The deformity of the ulcer was indicative that the disease process preexisted service, as noted competently by a VA physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  The in-service examiners concluded that the gastrointestinal disorder preexisted service.  The Veteran and his representative also state that the Veteran had a preexisting disorder when he entered service.  

The Board finds that the medical records and the Veteran's statements are competent evidence that his duodenal ulcer and peptic ulcer disease, clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).  Having so determined, the remaining issue is whether VA established by clear and unmistakable evidence that the Veteran's gastrointestinal disability did not increase in severity during service or that any increase was due to the natural progress of the disease.  

After a careful review of the evidence of record, the Board finds that the evidence does not show that there is clear and unmistakable evidence that the Veteran's gastrointestinal disability was not aggravated by service.  

The Veteran contends that his disorder did increase in severity, as evidenced by his complaints and treatment.  As noted above, the April 2014 VA examiner's opinion was found to be inadequate by the Court and as such is not being considered by the Board in deciding the issue at hand.  Moreover, while a new VA medical opinion was obtained in July 2016, the Board finds the same inadequate.

In this regard, the Board notes that the July 2016 examiner appears to have made certain assumptions in reaching their conclusion which are not supported by the record.  Moreover, it appears that the examiner relied on an inaccurate factual premise.  Specifically, the July 2016 VA examiner makes the assertion that the Veteran was undergoing continuous treatment for gastrointestinal problems at the time he entered service.  This is not supported by the record.  Indeed, while it is clear from the record that the Veteran recorded prior gastrointestinal symptoms at the time of his pre-induction examination, nowhere in the examination is it recorded that his treatment was ongoing.  Rather, any treatment was noted to have been prior to entrance to service.  Therefore, to the extent that the July 2016 VA examiner relied on the fact that the Veteran was undergoing continuous ongoing treatment for his gastrointestinal issues at the time of entry to service in rendering the etiology opinion, such is not supported by the record and therefore renders the opinion inadequate.  

Moreover, the July 2016 VA examiner failed to address the severity of the symptoms experienced in service as compared to prior to service.  Further the lack of improvement despite treatment in service including being hospitalized, was not discussed in the opinion.  The Board finds that this further renders the July 2016 VA opinion unreliable.

Considering the above, the Board finds that the July 2016 VA medical opinion is unreliable and inadequate, and places little probative weight on the opinion.  

Additionally, the Board notes that the two private medical opinions of record do not contain a rationale for the opinion provided.  As such, being bare conclusory statements, the Board finds them inadequate and places little probative value on the same.  

The Board is left with the June 2007 VA examination which indicated that the Veteran had a flare-up of his peptic ulcer disease in service and that flare-ups were a natural course of events of duodenal ulcer disease.  However, the examiner also indicated that he could not conclusively say that the basic training caused the Veteran's flare-up and that this was a natural course of the disease.  As such, the Board finds that the June 2007 is evidence neither in support or against the claim and that it is not clear and unmistakable evidence that the Veteran's pre-existing gastrointestinal disease was not aggravated by service.   

On the other hand, the Board notes the record is clear that the Veteran's symptomatology increased in severity during service.  Indeed, as noted, the record does not contain any evidence that before service the Veteran ever suffered epigastric pain which persisted to the point of requiring hospitalization; or, tenderness and guarding in the right epigastric region and vomiting blood.  Further, the Veteran's symptoms in the four to five year prior to service were relieved by a bland diet and antacids, but minimal relief, if any, was achieved under the same treatments in service.  As such, the evidence supports a finding that the disorder worsened during service.  Moreover, there is no shown improvement with in-service treatment to the point that the disability was no worse than prior to service.  Indeed, the opposite can be said; at the time of entry into service the Veteran's disability was asymptomatic to the point that he was found fit for duty.  However, after the disability resurfaced in service, treatment was not successful enough to find the Veteran was fit for duty.  Quite the contrary.

As noted above, the Court found in Verdon v. Brown, 8 Vet. App. 529, that if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Following the same analysis, if the evidence shows that the disability worsened during service and did not improve to the point that it was no more disabling than it was at entrance into service with in-service treatment, then it can be presumed to have been aggravated by service.  Such is the Veteran's case.  

Therefore, considering the above, the Board finds that there is no clear and unmistakable evidence that the preexisting gastrointestinal disorder was not aggravated by service.  

In sum, the disability was asymptomatic on entrance and became symptomatic, necessitating release, during service.  The Veteran reports and the record supports continuing symptoms since service.  Additionally, the competent evidence appears to indicate that the Veteran experienced a continued worsening of the disability.  Indeed, post-service records dated in the mid 2000's noted that the Veteran underwent a partial gastrectomy in the 1970's after service.  While temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," the underlying condition, as contrasted with symptoms, appears to have worsened in the Veteran's case.  

In this case, the Board cannot rebut the second prong of the presumption of soundness.  Based upon decisions of the Court and of the General Counsel, this results in the grant based upon incurrence. 


ORDER

Service connection for duodenal ulcer disease is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


